DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  not introducing the expended text version of term "GAN".  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 8 recites the abbreviation "GAN" without its expanded text. The claims should be rewritten in such manner so as to recite "Generative Adversarial Network (GAN)" in order to introduce the abbreviation along with its corresponding expanded text. Note the order of abbreviation with respect to its corresponding expanded text. Additionally, it is the abbreviation that which should be enclosed by parentheses.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6 recites the limitation "the learning phase" and "the production phase"" in line 2 and line 3 respectively. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the learning phase" and "the production phase"" in line 3 and line 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murashita et al (U.S PG-PUB NO. 20130215270 A1) in view of He (U.S PATENT NO. 10713794 B1), and further in view of Kim et al (U.S PATENT NO. 10311335 B1)
-Regarding claim 1, Murashita discloses an automatic image synthesizing apparatus comprising (Abstract; FIGS. 1, 3, 16): an image search unit (Abstract; FIGS. 3, 16, detector 22b; [0080]; [0086]) configured to search for and extract a frame image ([0040]-[0041]; [0046]; [0051]; FIG. 8; FIGS. 15-17, detector 22; [0094]) having an object to be learned or replaced (FIGS. 3, 16,  part 23; FIG. 11, S22;  FIGS.15, 17; [0085]) from a plurality of frame images inputted through a vehicle camera (Abstract; [0040], [0046]); an instance object detection unit (FIG. 1, detector 22; FIG. 3, detector 22b) configured to detect an instance object to be learned or replaced (FIGS. 3, 16,  part 23; FIG. 11, S22;  FIGS.15, 17; [0085]) from the extracted frame image ([0041]; [0046]); an image extraction and object class information detection unit (FIGS. 3, 16, detector 22a ; [0094]) configured to extract mask-segmented objects from the extracted frame image and form a data-structure (FIGS, 8, 15, 17; [0051], “feature points FP”); a standard image mapping unit (FIGS. 3, 16, detectors 22a,  22b, controller 22d) configured to map a standard image ([0057], “template image”, “reference image”) matching a class value of the mask-segmented object (FIG. 9; [0060]; [0066]-[0069]); and a generative adversarial network (GAN) network unit configured to receive the selected standard image and the mask segmentation image and learn a replacement image or produce a replacement image based on a learning result.
Murashita is silent to teach an image extraction and object class information detection unit configured to extract mask-segmented objects from the extracted frame image.
In the same field of endeavor, He teaches an image extraction and object class information detection unit configured (He: Abstract; FIG. 17; FIG. 9, 960, 970; FIG. 5) to extract mask-segmented objects from the extracted frame image and form a data-structure (He: Abstract; FIG. 9; col 29, line 52 – col 30, line 19, “bounding box”, “RoI”, “confidence scores”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Murashita with the teaching of He by using Mask R-CNN method for image extraction and object 
Murashita in view of He is silent to teach that object detection apparatus is also an image synthesizing apparatus. Murashita in view of He is silent to teach a generative adversarial network (GAN) network unit configured to receive the selected standard image and the mask segmentation image and learn a replacement image or produce a replacement image based on a learning result.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an automatic image synthesizing apparatus (Kim: Abstract; FIGS. 1-4). Kim further discloses that a generative adversarial network (GAN) network unit (Kim: FIGS. 1, 3; col 10, lines 23-34) configured to receive the selected standard image (Kim: FIGS. 2-5, original image) and the mask segmentation image (Kim: FIGS. 2-5, additional label, synthesized label; col 11, line 47 – col 12, line 2) and learn a replacement image (Kim: FIGS. 2-3) or produce a replacement image based on a learning result (Kim: FIGS. 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Murashita in view of He with the teaching of Kim by using image synthesizing associated with a generative adversarial network (GAN) network in order to improve performance of detecting objects which may not be faced often in a real driving situation, and perform edition and deep analysis for captured images.
-Regarding claim 2, Murashita in view of He is silent to teach a learning phase for replacing a specific object image included in the searched frame image; and a 
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses a learning phase for replacing a specific object image included in the searched frame image (Kim: Abstract; FIGS. 1-3; col 9, lines 11-14; col 10, lines 5-13; lines 23-39, lines 58-67); and a production phase for generating an object image to be replaced using learned learning information (Kim: FIGS. 4-5; col 11, lines 10-23; col 12, lines 3-12).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Murashita in view of He with the teaching of Kim by using image synthesizing associated with a generative adversarial network (GAN) network in order to improve performance of detecting objects which may not be faced often in a real driving situation, and perform edition and deep analysis for captured images.
-Regarding claim 3, Murashita is silent to teach wherein the instance object detection unit classifies objects in the extracted frame image in units of instances, and performs mask segmentation by finding segmentation for each pixel and class information of a corresponding object.
In the same field of endeavor, He teaches wherein the instance object detection unit (He: FIG. 17) classifies objects in the extracted frame image in units of instances (He: Abstract; col 29, lines 11-15), and performs mask segmentation by finding segmentation for each pixel and class information of a corresponding object (col. 29, lines 16-21, lines 52-56; col 30, lines 12-19)

-Regarding claim 4, Murashita in view of He does teach wherein the standard image (Murashita: [0057], “template image”, “reference image”) is stored in a memory (Murashita: Abstract; FIGS, 1, 3, 16, memory 24). 
Murashita in view of He is silent to teach wherein the standard image is stored in a standard image database.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the standard image (Kim: FIG. 3, original image, synthesized image) is stored in a standard image database (Kim: col 11, line 66 – col. 12, line 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Murashita in view of He with the teaching of Kim by using image synthesizing associated with a generative adversarial network (GAN) network wherein the standard image is stored in a standard image database in order to improve performance of detecting objects which may not be faced often in a real driving situation, and perform edition and deep analysis for captured images.
-Regarding claim 6, Murashita in view of He does teach template matching method (Murashita:  FIG. 9; [0060]; [0066]-[0069])

However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the standard image mapping unit (Kim: FIG. 1) maps a standard image of an object to be learned in the learning phase (Kim: FIGS. 2-3) and maps a standard image of an object to be replaced in the production phase (Kim: FIGS. 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Murashita in view of He with the teaching of Kim by using image synthesizing associated with a generative adversarial network (GAN) network in order to improve performance of detecting objects which may not be faced often in a real driving situation, and perform edition and deep analysis for captured images.
-Regarding claim 7, Murashita in view of He is silent to teach wherein the GAN network unit learns by repeatedly processing the standard image and the mask segmentation image until the standard image and the mask segmentation image are recognized as a substantially same image, and stores a learning result through a learning unit.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the GAN network unit (Kim: FIGS. 1, 3; col 10, lines 23-34) learns by repeatedly processing the standard image and the mask segmentation image until the standard image and the mask segmentation image are Kim: FIG. 3; col. 10, lines 34-39), and stores a learning result through a learning unit (Kim: col 11, line 66 – col. 12, line 2; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Murashita in view of He with the teaching of Kim by using image synthesizing associated with a generative adversarial network (GAN) network in order to improve performance of detecting objects which may not be faced often in a real driving situation, and perform edition and deep analysis for captured images.
-Regarding claim 8, an automatic image synthesizing method comprising (Abstract; FIGS. 1, 3, 11, 15, 17): searching for and extracting, by an image search unit (Abstract; FIGS. 3, 16, detector 22b; [0040]-[0041]; [0046]; [0051]; [0080]; [0086]), a frame image having an object to be learned or replaced (FIGS. 3, 16,  part 23; FIG. 11, S22;  FIGS.15, 17; [0085]) from a plurality of frame images inputted through a vehicle camera (Abstract; [0040], [0046]); detecting, by an instance object detection unit (FIG. 1, detector 22; FIG. 3, detector 22b), an instance object to be learned or replaced (FIGS. 3, 16,  part 23; FIG. 11, S22;  FIGS.15, 17; [0085]) from the extracted frame image ([0041]; [0046]); extracting, by an image extraction and object class information detection unit (FIGS. 3, 16, detector 22a ; [0094]), mask- segmented objects from the extracted frame image and forming a data-structure (FIGS, 8, 15, 17; [0051], “feature points FP”); mapping, by a standard image mapping unit (FIGS. 3, 16, detectors 22a,  22b, controller 22d), a standard image ([0057], “template image”, “reference image”) matching a class value of the mask-segmented object (FIG. 9; [0060]; [0066]-[0069]); and receiving, by a GAN network unit, the selected standard image and the mask segmentation image and learning a replacement image or producing a replacement image based on a learning result.
Murashita is silent to teach an image extraction and object class information detection unit configured to extract mask-segmented objects from the extracted frame image.
In the same field of endeavor, He teaches an image extraction and object class information detection unit configured (He: Abstract; FIG. 17; FIG. 9, 960, 970; FIG. 5) to extract mask-segmented objects from the extracted frame image and form a data-structure (He: Abstract; FIG. 9; col 29, line 52 – col 30, line 19, “bounding box”, “RoI”, “confidence scores”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Murashita with the teaching of He by using Mask R-CNN method for image extraction and object classification, and matching template image with a class value of the mask-segmented object in order to improve object detection accuracy.
Murashita in view of He is silent to teach that object detection apparatus is also an image synthesizing apparatus. Murashita in view of He is silent to teach a generative adversarial network (GAN) network unit configured to receive the selected standard image and the mask segmentation image and learn a replacement image or produce a replacement image based on a learning result.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an automatic image synthesizing apparatus (Kim: Abstract; FIGS. 1-4). Kim further discloses that a generative adversarial network (GAN) network unit (Kim: FIGS. 1, 3; col 10, lines 23-34) configured to receive the selected standard image (Kim: FIGS. 2-5, original image) and the mask segmentation image (Kim: FIGS. 2-5, additional label, synthesized label; col 11, line 47 – col 12, line 2) and learn a replacement image (Kim: FIGS. 2-3) or produce a replacement image based on a learning result (Kim: FIGS. 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Murashita in view of He with the teaching of Kim by using image synthesizing associated with a generative adversarial network (GAN) network in order to improve performance of detecting objects which may not be faced often in a real driving situation, and perform edition and deep analysis for captured images.
-Regarding claim 9, Murashita in view of He is silent to teach a learning phase for replacing a specific object image included in the searched frame image; and a production phase for generating an object image to be replaced using learned learning information.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses a learning phase for replacing a specific object image included in the searched frame image (Kim: Abstract; FIGS. 1-3; col 9, lines 11-14; col 10, lines 5-13; lines 23-39, lines 58-67); and a production phase for generating an object image to be replaced using learned learning information (Kim: FIGS. 4-5; col 11, lines 10-23; col 12, lines 3-12).

-Regarding claim 10, Murashita is silent to teach that the instance object detection unit classifies objects in the extracted frame image in units of instances, and performs mask segmentation by finding segmentation for each pixel and class information of a corresponding object.
In the same field of endeavor, He teaches that the instance object detection unit (He: FIG. 17) classifies objects in the extracted frame image in units of instances (He: Abstract; col 29, lines 11-15), and performs mask segmentation by finding segmentation for each pixel and class information of a corresponding object (col. 29, lines 16-21, lines 52-56; col 30, lines 12-19)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Murashita with the teaching of He by using Mask R-CNN method for image extraction and object classification, and matching template image with a class value of the mask-segmented object in order to improve object detection accuracy.
-Regarding claim 11, Murashita in view of He does teach template matching method (Murashita:  FIG. 9; [0060]; [0066]-[0069])

However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses that the standard image mapping unit (Kim: FIG. 1) maps a standard image of an object to be learned in the learning phase (Kim: FIGS. 2-3) and maps a standard image of an object to be replaced in the production phase (Kim: FIGS. 4-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Murashita in view of He with the teaching of Kim by using image synthesizing associated with a generative adversarial network (GAN) network in order to improve performance of detecting objects which may not be faced often in a real driving situation, and perform edition and deep analysis for captured images.
-Regarding claim 12, Murashita in view of He is silent to teach that the GAN network unit learns by repeatedly processing the standard image and the mask segmentation image until the standard image and the mask segmentation image are recognized as a substantially same image, and stores a learning result through a learning unit.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses that the GAN network unit (Kim: FIGS. 1, 3; col 10, lines 23-34) learns by repeatedly processing the standard image and the mask segmentation image until the standard image and the mask segmentation image are Kim: FIG. 3; col. 10, lines 34-39), and stores a learning result through a learning unit (Kim: col 11, line 66 – col. 12, line 2; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Murashita in view of He with the teaching of Kim by using image synthesizing associated with a generative adversarial network (GAN) network in order to improve performance of detecting objects which may not be faced often in a real driving situation, and perform edition and deep analysis for captured images.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/
Examiner, Art Unit 2664                                                                                                                                                                                             
/PING Y HSIEH/Primary Examiner, Art Unit 2664